DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/28/2022 has been entered. Claims 1-21 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/28/2022.
Drawings
The drawings were received on 07/28/2022.  These drawings are acceptable.
Specification
Changes to the Specification filed on 07/28/2022 have been acknowledged are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 4581829 A) in view of Perry (US 4259252 A), Pagnozzi (US 4345384 A), and Nambu (US 4788989 A).
Regarding claim 13, Becker teaches (claim 2; Col. 4, lines 23-24; Fig. 1 #12) a method of utilizing energy efficiently in a cooker of a rendering system in which steam is used to heat raw materials to remove moisture from said materials, wherein a material is moved into a compartment 12 (cooker) for preheating and evaporation (where a cooker is understood to be any apparatus which provides heat to a material). Becker further teaches (Col. 4, lines 40-46; Fig. 1 #13) the preheated material is then moved to a compartment 13 (first dryer) where evaporation takes place as copious amounts of moisture are driven from the material in the form of contaminated steam (where it is commonly understood in the art that steam rises and would consequently move to the upper portion of the chamber). In addition, Becker teaches (Col. 4, lines 50-53; Col. 5, lines 5-7; Fig. 1 #50) steam is provided to a jacket (heat exchange element) surrounding compartment 13 (dryer) for heating, and auxiliary boiler 50 may be used to meet the heating requirements of compartment 13. Further, the system of Becker does not describe any outlets for steam, and the only exits for the system which Becker teaches (Col. 4, lines 17-20; 27-33, 62-65; Col. 5, lines 9-12; Fig. 1 #23,24,33,35 ) are the outlet 24 for cooled exhaust gases from the gas powered engine 33, product outlet 35 for the dried material, and hot contaminated condensate from an outlet 23.
Becker is silent on feeding the steam from the upper portion of the chamber of the first dryer to a jacket arranged around the cooker. Becker is further silent on monitoring the pressure or temperature in the chamber of the first dryer, wherein a control computer sends a feedback signal based on the monitoring of the pressure in the chamber of the first dryer for automatically adjusting an amount of steam under pressure introduced into a jacket of the first dryer to maintain the pressure in the first dryer at a predefined range.
Perry teaches (Col. 1, lines 5-6; Col. 6, lines 56-64; Col. 7, lines 30-38; Fig. 1 #2,4) an improved process for rendering and drying of materials, wherein slurry is fed to an evaporator 2 (cooker) where the material is heated, and later the raw material is transported to cookers 4 (here the cookers are understood to be dryers as, under the broadest reasonable interpretation, a dryer is a device which removes moisture from a material) where, preferably, substantially all of the balance of the moisture is removed so as to obtain a dewatered solids residue. Perry further teaches (Col. 8, lines 14-18) the water vapor (steam) driven from the material in the cookers 4 (dryers) is preferably collected and passed to the shell side (jacket) of the evaporator 2 (cooker) where the released heat of vaporization is reutilized in the step of partially dewatering the slurry (where one of ordinary skill in the art would understand to collect the steam from the upper portion of the chamber as steam rises and is thus present in the highest amount and easiest to collect from the upper portion of the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to feed steam from the dryer to jacket of the cooker as taught by Perry, since both are directed to devices for cooking and drying, since both teach the use of steam for heating and drying, since directing steam from material heated in a dryer to the jacket of a cooker for heating is known in the art as shown by Perry, and since using the steam driven from the material for heating the cooker is an efficient use of energy that avoids wasting heat produced by the system, thus lowering overall energy costs.
	Pagnozzi teaches (Col. 3, lines 17-18; Col. 4, lines 20-36; Fig. 1 #1, 2) a process for drying wood, wherein the apparatus includes a small room 1 adapted to house within it wooden boards 2 to be dried, wherein vaporization of water from the wood pressurizes the room and a practically constant pressure may easily be maintained with the use of a conventional pressure switch which controls the heat source while the wood is heated throughout its thickness from the outer layers inwardly towards the innermost layers. Pagnozzi is silent on the signal to adjust the heating means being sent by a computer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to include the pressure control system of Pagnozzi since both are directed to drying devices, since both teach the production of steam from heated material in a dryer, since controlling the pressure in a dryer by adjusting the amount of heat supplied is known in the art as shown Pagnozzi, and since controlling the pressure would prevent over pressurization that could damage the dryer or forcibly expel the dryer’s contents.
	Nambu teaches (Col. 1, lines 13-17; Col. 2, lines 36-42; ) a process for the temperature control of a drying apparatus in which cut tobacco leaves charged into the entrance thereof are dried to a required moisture rate, wherein the drying apparatus comprises a rotary hollow cylinder and a plurality of heater means (jacket) are disposed around the outer wall of the cylinder. Nambu further teaches (Col. 2, lines 63-64; Col. 3, lines 58-61) the heat medium is in the form of steam and the heat medium adjusting means adjusts the valve of their built-in diaphragm thereby adjusting the amount of heat (amount of steam) supplied to the heater means. Also, Nambu teaches (Col. 3, lines 48-50) a CPU (computer) outputs signals specifying the adjustment of the diaphragm valve of the heat medium adjusting means. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to adjust the heat provided by the jacket to the dryer by adjusting the amount of steam and to control the amount of steam introduced using a computer as taught by Nambu since both are directed to methods of drying a material using steam as a heat source, since adjusting the heat provided by the jacket to the dryer by adjusting the amount of steam and controlling the amount of steam introduced using a computer are known in the art as shown by Nambu, since adjusting the heat provided by adjusting the amount of steam would prevent overheating or underheating of the material providing the desired moisture content of the end product, and since using a computer to control the heat supply would reduce the amount of work required by an operator and provided consistency in operation that would reduce the risk of machine failure due to human error.
Regarding claim 17, Becker is silent on the method further comprises keeping the pressure in the first dryer substantially constant.
As shown above, Pagnozzi teaches (Col. 3, lines 17-18; Col. 4, lines 20-36; Fig. 1 #1, 2) a process for drying wood, wherein the apparatus includes a small room 1 adapted to house within it wooden boards 2 to be dried, wherein vaporization of water from the wood pressurizes the room and a practically constant pressure may easily be maintained with the use of a conventional pressure switch which controls the heat source while the wood is heated throughout its thickness from the outer layers inwardly towards the innermost layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to include the pressure control system of Pagnozzi since both are directed to drying devices, since both teach the production of steam from heated material in a dryer, since controlling the pressure in a dryer by adjusting the amount of heat supplied is known in the art as shown Pagnozzi, and since controlling the pressure would prevent over pressurization that could damage the dryer or forcibly expel the dryer’s contents.
Regarding claim 18, Becker is silent on oil being separated from the material in a separating device after heating the material in the cooker and prior to transferring the material into the first dryer.
Perry teaches (Col. 7, lines 5-8, 28-33; Fig. 1 #3) a partially dried material is removed from the evaporator 2 (cooker), fed to an oil-solids separating device where the free oil is removed, and then transported to cookers 4 (dryers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to separate oil from the material in a separating device between the cooker and dryer as taught by Perry since both are directed to devices for cooking and drying, since both teach the use of steam for heating and drying, since separating oil from the material in a separating device between the cooker and dryer is known in the art as shown by Perry, since removing oil after the dryer can compromises oil product quality by promoting a high residency time for the oil and the recycling of fines (Perry, Col. 4, lines 50-57), and since pretreating the renderable material by evaporation and deoiling before cooking it in the cookers (dryers), the cooking conditions in the cooker (dryer) are more easily controlled (Perry, Col. 8, lines 4-7).
Regarding claim 19, Becker teaches (Col. 4, lines 15-22, Fig. 1 #11, 15, 21) raw material is loaded at ambient temperatures into a preheating compartment 11 (pre-cooker), wherein the compartment may be surrounded by a water jacket having an inlet line 15 which provides hot contaminated condensate from an outlet 23 of the secondary evaporation compartment 13 (first dryer), and heat derived from the condensate performs the initial preheating heating function. 
It is noted that the condensate is transferred from the first dryer rather than the second dryer of the claimed invention. However, transferring condensate from the second dryer would have been obvious to try to one of ordinary skill in the art as there are only three units from which condensate can be transferred (cooker, first dryer, second dryer) and condensate from one unit would have similar properties to condensate from another unit, which different factors such as the spatial arrangement of the units, the amount of condensate required, etc. would prompt one of ordinary skill in the art to use the second dryer as a source of condensate. 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 4581829 A) in view of Perry (US 4259252 A), Pagnozzi (US 4345384 A), and Nambu (US 4788989 A), and further in view of Rajkovich (US 6079122 A).
Regarding claim 14, Becker teaches (Col. 4, lines 40-42, 58-68; Col. 5, lines 1-4; Fig. 1 #14) transferring material from compartment 13 (first dryer) to compartment 14 (second dryer) where moisture is removed from the material using a steam heated jacket. 
Regarding claim 14, Becker as modified above is silent on monitoring an amount of the material in the first dryer and the cooker. Becker as modified above is further silent on the control computer regulates an amount of material comprising water transferred into the cooker based on the amount of the material in the first dryer and the cooker.
Regarding claim 15, Becker as modified above is silent on the amount of material in the first dryer being monitored by weight or height of the material in the first dryer, and the amount of material in the cooker being monitored by weight or height of the material in the cooker.
Rajkovich teaches (Col. 1, lines 5-6, lines 33-37) a process and apparatus for drying polymeric material, wherein a dryer is provided having load cell apparatus coupled to a drying hopper, support structure and a controller, and the load cell apparatus generates on an on-going basis signals indicative of the weight of the drying hopper and its contents. Rajkovich further teaches (Col. 1, lines 37-45) those signals are received by the controller which determines from those signals the weight of the contents within the hopper, compares the weight of the contents to a weight threshold value calculated by the controller, and causes a material supply device to provide additional polymeric material to the drying hopper when the weight of the contents in the drying hopper is below the weight threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to incorporate the process of monitoring the weight of material in a dryer and controlling the transfer of material into the dryer based on the weight as taught by Rajkovich since both are directed to methods of drying material, since monitoring the weight of material in a dryer and controlling the transfer of material into the dryer based on the weight is known in the art as shown by Rajkovich, since controlling the feed based on weight would prevent overloading the container with enough material to deform or otherwise damage the container, and since controlling feed would prevent adding enough material to simply render the desired drying/cooking impossible.
It is noted that the process of Rajkovich is directed to a single dryer unit, rather than a combined cooker and dryer. However, one of ordinary skill in the art, when modifying the process of Becker in view of Rajkovich would recognize that for a process using multiple units in combination with each other, the total weight of the system would need to be ascertained by measuring the weights of material in each individual unit and the feed to the cooker would be controlled as it represents the initial feed to the combined cooker and dryer system. One of ordinary skill in the art would recognize that monitoring the weights of both units could easily be accomplished by using load cells to measure the weights of each.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 4581829 A) in view of Perry (US 4259252 A), Pagnozzi (US 4345384 A), and Nambu (US 4788989 A), and further in view of Bladh (US 4344976 A).
Regarding claim 16, Becker teaches (Col. 4, lines 40-42, 58-68; Col. 5, lines 1-4; Fig. 1 #14) transferring material from compartment 13 (first dryer) to compartment 14 (second dryer) where moisture is removed from the material using a steam heated jacket.
Becker as modified above is silent on feeding the steam from the upper portion of the chamber of the first dryer to a jacket arranged around the secondary dryer. 
Bladh teaches (Col. 3, lines 52-63, Col. 4, lines 1-10; Fig. 1 #15,24) a method for drying a fish mass, wherein the fish mass is fed to an evaporator 15 (first dryer) and steam produced in the evaporator 15 is pulled from the top of the evaporator via line 18 and can be used as the heating medium in dryer 24 (second dryer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to incorporate the process of feeding steam from a first dryer to a second dryer as taught by Bladh since both are directed to steam heated drying processes, since feeding steam from a first dryer to a second dryer is known in the art as shown by Bladh, and since using the steam driven from the material for heating the second dryer is an efficient use of energy that avoids wasting heat produced by the system, thus lowering overall energy costs.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 4581829 A) in view of Lipp (US 4058907 A), Shen (CN 2039402 U),  Perry (US 4259252 A), Pagnozzi (US 4345384 A), and Nambu (US 4788989 A).
Regarding claim 20, Becker teaches (claim 2; Col. 4, lines 23-24; Fig. 1 #12) a method of utilizing energy efficiently in a cooker of a rendering system in which steam is used to heat raw materials to remove moisture from said materials, wherein a material is moved into a compartment 12 (cooker) for preheating and evaporation (where a cooker is understood to be any apparatus which provides heat to a material). Becker further teaches (Col. 4, lines 40-46; Fig. 1 #13) the preheated material is then moved to a compartment 13 (first dryer) where evaporation takes place as copious amounts of moisture are driven from the material in the form of contaminated steam (where it is commonly understood in the art that steam rises and would consequently move to the upper portion of the chamber). Becker also teaches (Col. 4, lines 40-42, 58-68; Col. 5, lines 1-4; Fig. 1 #14) transferring material from compartment 13 (first dryer) to compartment 14 (second dryer) where moisture is removed from the material using a steam heated jacket. In addition, Becker teaches (Col. 4, lines 50-53; Col. 5, lines 5-7; Fig. 1 #50, 59) steam is provided to a jacket (heat exchange element) surrounding compartment 13 (first dryer) for heating, and auxiliary boiler 50 may be used to meet the heating requirements of compartment 13, where a line 59 (duct) shown in Figure 1 carries steam to the jacket of the compartment. Also, Becker teaches (Col. 4, lines 25-27) a heating jacket surrounds compartment 12 (cooker). Further, the system of Becker does not describe any outlets for steam, and the only exits for the system which Becker teaches (Col. 4, lines 17-20; 27-33, 62-65; Col. 5, lines 9-12; Fig. 1 #23,24,33,35 ) are the outlet 24 for cooled exhaust gases from the gas powered engine 33, product outlet 35 for the dried material, and hot contaminated condensate from an outlet 23.
Becker is silent on the cooker and dryer each comprising a chamber having a lower portion with a cylindrical or semi-cylindrical shape and an upper portion for receiving steam from the lower portion. Becker is further silent of the heat exchange elements comprising a plurality of cylindrical or semi-cylindrical disc-shaped hollow compartments, arranged parallel with space between them in the lower portion of the chamber, hollow protrusions connecting the disc-shaped hollow compartments to the jacket through connection openings, an axis arranged centrally within the container, and scrapers attached to, and rotating on the centrally arranged axis between the cylindrical or semi-cylindrical disc-shaped hollow compartments. Also, Becker is silent on a duct from the upper portion of the first dryer to the jacket of the cooker for feeding steam generated in the first dryer into the heat exchange elements of the cooker. Furthermore, Becker is silent on a duct from the upper portion of the first dryer to the jacket of the cooker for feeding steam generated in the first dryer into the heat exchange elements of the cooker, a sensor for monitoring the pressure in the first dryer , and a control computer for receiving signals from the sensor and to regulate the amount of steam under pressure which is feed into the system. Also, Becker is silent on feeding the steam from the upper portion of the chamber to the jacket arranged around the cooker, and automatically adjusting amount of steam under pressure into the jacket of the first dryer to maintain the pressure in the first dryer at a predefined range, wherein the control computer sends a feedback signal based on the monitoring of the pressure in the chamber of the first dryer for automatically adjusting the amount of steam under pressure introduced into the jacket of the first dryer to maintain the pressure in the first dryer at a predefined range.
Lipp teaches (Col. 1, lines 7-9; Col. 4, lines 3-5; Fig. 1 #1; Fig. 2 #11) a device for the heat treatment of bulk material, such as a dryer or a cooling or heating apparatus, wherein a container 1 is provided with a double skin 11, through which a heating medium, such as steam or hot water can be passed. As shown in Figure 2, the double skin which comprises the container wall is semi-cylindrical in shape. Furthermore, it is commonly understood in the art that steam rises and would consequently move to the upper portion of the chamber. Also, Lipp teaches (Col. 4, lines 7-11; Fig. 2 #13) heating plates 13 (hollow compartments) that receive a heating medium where the heating places are shown to be in the lower portion of the chamber in Figure 2. While the heating plates are not perfectly semi-cylindrical due to the presence of additional components inside the container, such as fittings 15, these fittings are merely optional (Col. 4, lines 13-17) and one of ordinary skill in the art would understand to configure the heating plate to match the semi-cylindrical container shape. Further, the Applicant has not identified a specific benefit to the claimed shape of the hollow compartment that would render it not obvious to one of ordinary skill in the art. Lipp is silent on the hollow compartments connecting to the jacket. Lipp further teaches (Col. 3, lines 65-68; Col. 4, lines 1-2; Fig. 1 #6-10) a shaft 6 (axis) is rotatably mounted in the container 1 in front-mounted bearings 7 and 8, which shaft can be driven by a drive mechanism which is not shown, wherein a plurality of radial arms 9 are fitted to the shaft, having mixing tools 10 (scrapers) attached to their extremities depicted between the heating plates 13 in Figure 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to incorporate the use of the semi-cylindrical chamber, the heating plates, and the shaft with attached scrapers of Lipp into the cooker and dryer of the method Becker since both are directed to methods of using steam heated drying devices, since a semi-cylindrical cooking/drying chamber with hollow-compartments, an axis, and scrapers is known in the art as shown by Lipp, since the semi-cylindrical container shape would prevent treated material from getting stuck in corners of the cooking or drying chamber, since hollow compartments provide even heating by heating the interior of the compartment so that the material is consistently heated and dried, and since the shaft with attached scrapers would prevent material from sticking to the sides of the containers and redistribute the material for more even heating. 
Shen teaches (Paragraph 0001, 0011, 0012, 0015) a plate-type heating and stirring dryer, wherein a casing 8 is covered with a heating jacket 11, a plurality of hollow heating plates 9 are arranged at equal intervals along the hollow main axis and the heating plates and heating jacket communicate with each other (which requires a hollow protrusion through the wall of the casing 8), where the edge of the heating plate in contact with the material can be made into a smooth pointed circle, the heating jacket and heating plate can be directly heated with saturated steam.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker as modified above to connect the hollow compartments to the jacket as taught by Shen since both are directed to steam heated drying devices, since connecting a hollow compartment to a heating jacket is known in the art as shown by Shen, and since connecting the jacket to the heating plates would simplify the construction and operation of the device as steam would have to only be fed to one location in order to reach both the heating plates and jacket without requiring separate steam lines for each. 
Perry teaches (Col. 1, lines 5-6; Col. 6, lines 56-64; Col. 7, lines 30-38; Fig. 1 #2,4) an improved process for rendering and drying of materials, wherein slurry is fed to an evaporator 2 (cooker) where the material is heated, and later the raw material is transported to cookers 4 (here the cookers are understood to be dryers as, under the broadest reasonable interpretation, a dryer is a device which removes moisture from a material) where, preferably, substantially all of the balance of the moisture is removed so as to obtain a dewatered solids residue. Perry further teaches (Col. 8, lines 14-18) the water vapor (steam) driven from the material in the cookers 4 (dryers) is preferably collected and passed to the shell side (jacket) of the evaporator 2 (cooker) (where passing steam from the dryer to the cooker necessarily requires a duct to connect the two) where the released heat of vaporization is reutilized in the step of partially dewatering the slurry (where one of ordinary skill in the art would understand to collect the steam from the upper portion of the chamber as steam rises and is thus present in the highest amount and easiest to collect from the upper portion of the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to feed steam from the dryer to jacket of the cooker as taught by Perry, since both are directed to devices for cooking and drying, since both teach the use of steam for heating and drying, since directing steam from material heated in a dryer to the jacket of a cooker for heating is known in the art as shown by Perry, and since using the steam driven from the material for heating the cooker is an efficient use of energy that avoids wasting heat produced by the system, thus lowering overall energy costs.
Pagnozzi teaches (Col. 3, lines 17-18; Col. 4, lines 20-36; Fig. 1 #1, 2) a process for drying wood, wherein the apparatus includes a small room 1 adapted to house within it wooden boards 2 to be dried, wherein vaporization of water from the wood pressurizes the room and a practically constant pressure may easily be maintained with the use of a conventional pressure switch (sensor) which controls the heat source while the wood is heated throughout its thickness from the outer layers inwardly towards the innermost layers. Pagnozzi is silent on the signal to adjust the heating means being sent by a computer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to include the pressure control system of Pagnozzi since both are directed to drying devices, since both teach the production of steam from heated material in a dryer, since controlling the pressure in a dryer by adjusting the amount of heat supplied is known in the art as shown Pagnozzi, and since controlling the pressure would prevent over pressurization that could damage the dryer or forcibly expel the dryer’s contents.
	Nambu teaches (Col. 1, lines 13-17; Col. 2, lines 36-42; ) a process for the temperature control of a drying apparatus in which cut tobacco leaves charged into the entrance thereof are dried to a required moisture rate, wherein the drying apparatus comprises a rotary hollow cylinder and a plurality of heater means (jacket) are disposed around the outer wall of the cylinder. Nambu further teaches (Col. 2, lines 63-64; Col. 3, lines 58-61) the heat medium is in the form of steam and the heat medium adjusting means adjusts the valve of their built-in diaphragm thereby adjusting the amount of heat (amount of steam) supplied to the heater means. Also, Nambu teaches (Col. 3, lines 48-50) a CPU (computer) outputs signals specifying the adjustment of the diaphragm valve of the heat medium adjusting means.  While Nambu teaches (Col. 3, lines 15-23) that the control system receives measurements from flow meters, thermometers, and moisture meters, one of ordinary skill in the art would understand that the computer could receiving pressure signals or any signal desired depending on the parameters chosen to be monitored. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to adjust the heat provided by the jacket to the dryer by adjusting the amount of steam and to control the amount of steam introduced using a computer as taught by Nambu since both are directed to methods of drying a material using steam as a heat source, since adjusting the heat provided by the jacket to the dryer by adjusting the amount of steam and controlling the amount of steam introduced using a computer are known in the art as shown by Nambu, since adjusting the heat provided by adjusting the amount of steam would prevent overheating or underheating of the material providing the desired moisture content of the end product, and since using a computer to control the heat supply would reduce the amount of work required by an operator and provided consistency in operation that would reduce the risk of machine failure due to human error. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 4581829 A) in view of Lipp (US 4058907 A), Shen (CN 2039402 U),  Perry (US 4259252 A), Pagnozzi (US 4345384 A), and Nambu (US 4788989 A), and further in view of Rajkovich (US 6079122 A).
Regarding claim 20, Becker as modified above is silent on the control computer regulating  the amount of material comprising water transferred into the cooker based on the monitoring of amount of the material in the first dryer and the cooker.
Rajkovich teaches (Col. 1, lines 5-6, lines 33-37) a process and apparatus for drying polymeric material, wherein a dryer is provided having load cell apparatus coupled to a drying hopper, support structure and a controller, and the load cell apparatus generates on an on-going basis signals indicative of the weight of the drying hopper and its contents. Rajkovich further teaches (Col. 1, lines 37-45) those signals are received by the controller which determines from those signals the weight of the contents within the hopper, compares the weight of the contents to a weight threshold value calculated by the controller, and causes a material supply device to provide additional polymeric material to the drying hopper when the weight of the contents in the drying hopper is below the weight threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker to incorporate the process of monitoring the weight of material in a dryer and controlling the transfer of material into the dryer based on the weight as taught by Rajkovich since both are directed to methods of drying material, since monitoring the weight of material in a dryer and controlling the transfer of material into the dryer based on the weight is known in the art as shown by Rajkovich, since controlling the feed based on weight would prevent overloading the container with enough material to deform or otherwise damage the container, and since controlling feed would prevent adding enough material to simply render the desired drying/cooking impossible.
It is noted that the process of Rajkovich is directed to a single dryer unit, rather than a combined cooker and dryer. However, one of ordinary skill in the art, when modifying the process of Becker in view of Rajkovich would recognize that for a process using multiple units in combination with each other, the total weight of the system would need to be ascertained by measuring the weights of material in each individual unit and the feed to the cooker would be controlled as it represents the initial feed to the combined cooker and dryer system. One of ordinary skill in the art would recognize that monitoring the weights of both units could easily be accomplished by using load cells to measure the weights of each.  
Response to Arguments
Applicant’s arguments, see pages 12-15, filed 07/28/2022, with respect to the rejection(s) of claim(s) 13 under 35 USC 103 have been fully considered but are not persuasive.  
The Applicant argues that the prior art fails to teach:
"wherein a control computer sends a feedback signal based on the monitoring of the pressure in the chamber of the first dryer for automatically adjusting an amount of steam under pressure introduced into a jacket of the first dryer to maintain the pressure in the first dryer at a predefined range, and wherein heat exchange elements of the cooker form a closed system with the chamber of the first dryer, such that the steam generated in the first dryer can only leave the closed system as condensate."
However, this feature is taught above, wherein the primary reference Becker does not describe any outlets for steam, and the only exits for the system which Becker teaches (Col. 4, lines 17-20; 27-33, 62-65; Col. 5, lines 9-12; Fig. 1 #23,24,33,35 ) are the outlet 24 for cooled exhaust gases from the gas powered engine 33, product outlet 35 for the dried material, and hot contaminated condensate from an outlet 23 (i.e. the system is a closed system). The secondary reference Pagnozzi teaches (Col. 3, lines 17-18; Col. 4, lines 20-36; Fig. 1 #1, 2) that the vaporization of water from a heated material pressurizes a room and a practically constant pressure may easily be maintained with the use of a conventional pressure switch which controls the heat source while the material is heated throughout its thickness from the outer layers inwardly towards the innermost layers. While Pagnozzi is silent on the signal to adjust the heating means being sent by a computer, such features are known, as shown above, from Nambu , which teaches (Col. 2, lines 63-64; Col. 3, lines 58-61) that a heat medium is in the form of steam and the heat medium adjusting means adjusts the valve of their built-in diaphragm thereby adjusting the amount of heat (amount of steam) supplied to the heater means. Also, Nambu teaches (Col. 3, lines 48-50) a CPU (computer) outputs signals specifying the adjustment of the diaphragm valve of the heat medium adjusting means.
Claim 13 and all dependent claims remain rejected for the reasons above. Claim 20 and dependent claim 21 also remain rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792